DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 13-16) in the reply filed on 23 August 2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 August 2022.  Applicant is reminded that claims 10-12 may be subject to rejoinder if amended consistent with an allowable Group I claim.  

Information Disclosure Statement
The information disclosure statement filed 25 June 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered with respect to the references lined through.  NPL references #14, #23, #24, and #26 cannot be reconciled with a document in the file.  Examiner notes that the Patent Application documents can only be distinguished from each other by the number of pages and the title.  References #14 and #24 appear to have the wrong number of pages listed.    Reference #23 appears to have the wrong title listed.  Reference #26 appears to be absent from the file.    The EP 536552 document (Foreign Reference #25) also appears to be missing.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 88.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transport climate control unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “transport climate control unit”, HVAC-R system is found to be the corresponding structure(s).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “Transport climate control equipment for a climate controlled vehicle which comprises:”.  It is unclear whether “which comprises” refers to the vehicle or the “transport climate control equipment”.  It is believed Applicant may have intended the vehicle, which, in combination with the remaining indefiniteness issues with claim 7, raises the issue of what the difference in scope between claims 1-6 and 7 and 13-16 actually is, since it appears that correction of the indefiniteness in claim 7 may make claim 7 and claim 1 indistinguishable.  Claim 7 recites the limitation “the power supply terminals” followed by “to be connected to power supply terminals”.  There is insufficient antecedent basis for the first recitation, and if the limitations are rearranged, it appears that recitation of “the power supply terminals” would indicate that the “to be connected to power supply terminals” requires the power supply terminals in the same manner as in claim 1.  Claim 7 also recites the limitation “the batter”.  It is believed that this is in error for “the battery”.  Claims 13-16 are rejected insofar as they are dependent on claim 7 and therefore include the same error(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vehr et al. (US 2018/0001739).
Regarding claim 1, Vehr et al. shows a climate controlled vehicle (see at least Figures 1A/1B vehicle #100) comprising: 
a prime mover (see at least engine #104); 
a transport climate control unit (see at least refrigeration system #124); 
a vehicle power network comprising: 
an alternator configured to be driven by the prime mover when the prime mover is active (see at least alternator #112), 
a primary battery electrically connected to the alternator for charging (see at least battery #116); 
a secondary battery electrically connected to the alternator for charging (see at least battery pack #120); 
power supply terminals connecting the vehicle power network to the transport climate control unit (see at least arrows leading into refrigerator system #124); 
a switch having a closed configuration in which the primary battery and the second battery are electrically coupled to the alternator for charging and an open configuration in which the secondary battery and the power supply terminals are isolated from the primary battery to prevent power supply from the primary battery to the transport climate control unit (see at least switch #162; paragraphs [0043]; [0045]); 
wherein the transport climate control unit is connected to the power supply terminals of the vehicle power network to receive power from the alternator when the prime mover is active and the switch is closed, and to receive power from the secondary battery when the prime mover is inactive and the switch is open (see at least paragraph [0095]; Figure 7); and 
wherein a controller (i.e. #260; paragraph [0100]) is configured to determine whether to maintain operation of the transport climate control unit or to deactivate the transport climate control unit, based on a power setting for the transport climate control unit (see at least Figure 7; paragraph [0103]).

Regarding claim 2, Vehr et al. further shows wherein maintaining operation of the transport climate control unit comprises changing an operating mode of the transport 2climate control unit (see at least paragraphs [0029]; [0111]), wherein the transport climate control unit has a standard operating mode and a low power operating mode which is configured to cause lower power consumption than the standard operating mode (see at least paragraphs [0029]; [0111]), wherein the controller is configured to change the operating mode of the transport climate control unit from the standard operating mode to the low power operating mode in response to deactivation of the prime mover (see at least paragraphs [0029]; [0111]).
Regarding claim 3, Vehr et al. further shows wherein the transport climate control unit comprises a compressor (see at least paragraphs [0029]; [0111], and wherein the transport climate control unit is configured to operate the compressor at a lower speed in the low power mode compared with the standard operating mode at an equivalent operating point of the transport climate control unit (see at least paragraphs [0029]; [0111]).
Regarding claim 4, Vehr et al. further shows wherein the vehicle power network is configured to automatically open the switch upon deactivation of the prime mover (see at least paragraph [0095]).

Claim(s) 7, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vehr et al. (US 2018/0001739).
Regarding claim 7, Vehr et al. shows transport climate control equipment (see at least refrigeration system #124) for a climate controlled vehicle (see at least Figures 1A/1B vehicle #100) which comprises: 
a prime mover (see at least engine #104); 
a vehicle power network comprising: 
an alternator configured to be driven by the prime mover when the prime mover is active (see at least alternator #112), 
a primary battery electrically connected to the alternator for charging (see at least battery #116); 
a secondary battery electrically connected to the alternator for charging (see at least battery pack #120); 
a switch having a closed configuration in which the primary battery and the second battery are electrically coupled to the alternator for charging and an open configuration in which the secondary battery and the power supply terminals are isolated from the primary battery to prevent power supply from the primary battery to the transport climate control unit (see at least switch #162; paragraphs [0043]; [0045]; power supply terminals indicated by arrows leading into refrigerator system #124); 
the transport climate control equipment comprising: 
a transport climate control unit (see at least refrigerator system #124) configured to be connected to power supply terminals of the vehicle power network (see at least arrows leading into refrigerator system #124) to receive power from the alternator when the prime mover is active and the switch is closed, and to receive power from the secondary batter when the prime mover is inactive and the switch is open (see at least paragraph [0095]; Figure 7); and 
a controller (i.e. #260; paragraph [0100]) configured to determine whether to maintain operation of the transport climate control unit or to deactivate the transport climate control unit, based on a power setting for the transport climate control unit (see at least Figure 7; paragraph [0103]).

Regarding claim 13, Vehr et al. further shows wherein maintaining operation of the transport climate control unit comprises changing an operating mode of the transport 2climate control unit (see at least paragraphs [0029]; [0111]), wherein the transport climate control unit has a standard operating mode and a low power operating mode which is configured to cause lower power consumption than the standard operating mode (see at least paragraphs [0029]; [0111]), wherein the controller is configured to change the operating mode of the transport climate control unit from the standard operating mode to the low power operating mode in response to deactivation of the prime mover (see at least paragraphs [0029]; [0111]).
Regarding claim 14, Vehr et al. further shows wherein the transport climate control unit comprises a compressor (see at least paragraphs [0029]; [0111], and wherein the transport climate control unit is configured to operate the compressor at a lower speed in the low power mode compared with the standard operating mode at an equivalent operating point of the transport climate control unit (see at least paragraphs [0029]; [0111]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vehr et al. as applied to claim 1 above, and further in view of Mielke et al. (US 2008/0014852).
Regarding claims 5 and 6, Vehr et al. does not explicitly disclose wherein the controller is configured to receive a user input to define the power setting; further comprising a user input interface to receive user input from a user, and wherein the controller is configured to cause display of a prompt to the user to provide user input to define the power setting, the prompt indicating a first option to maintain operation of the transport climate control unit and a second option to deactivate the transport climate control unit.
Mielke et al. teaches another climate controlled vehicle with multiple power sources/modes, wherein the controller is configured to receive a user input to define the power setting (see at least paragraphs [0024]; [0027]; [0029]: controller #14 receives input from user input #24 to define a power setting); further comprising a user input interface to receive user input from a user (see at least paragraphs [0024]; [0027]; [0029]: controller #14 receives input from user input #24 to define a power setting), and wherein the controller is configured to cause display of a prompt to the user to provide user input to define the power setting (see at least paragraphs [0024]; [0027]; [0029]: controller #14 receives input from user input #24 to define a power setting and provides to the user an indication of power status to prompt the user to determine whether a different setting should be selected), the prompt indicating a first option to maintain operation of the transport climate control unit and a second option to deactivate the transport climate control unit (Examiner notes that it is inherent to user input interfaces for climate control units that an option to maintain current settings and an option to deactivate the system are indicated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the controller in the vehicle of Vehr et al. with wherein the controller is configured to receive a user input to define the power setting; further comprising a user input interface to receive user input from a user, and wherein the controller is configured to cause display of a prompt to the user to provide user input to define the power setting, the prompt indicating a first option to maintain operation of the transport climate control unit and a second option to deactivate the transport climate control unit, as taught by Mielke et al., to improve the controller in the vehicle of Vehr et al. by allowing for power mitigation settings to take into account user settings rather than automatically controlling/limiting operation (see at least Mielke et al. paragraph [0004]).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vehr et al. as applied to claim 7 above, and further in view of Mielke et al. (US 2008/0014852).
Regarding claims 5 and 6, Vehr et al. does not explicitly disclose wherein the controller is configured to receive a user input to define the power setting; further comprising a user input interface to receive user input from a user, and wherein the controller is configured to cause display of a prompt to the user to provide user input to define the power setting, the prompt indicating a first option to maintain operation of the transport climate control unit and a second option to deactivate the transport climate control unit.
Mielke et al. teaches another climate controlled vehicle with multiple power sources/modes, wherein the controller is configured to receive a user input to define the power setting (see at least paragraphs [0024]; [0027]; [0029]: controller #14 receives input from user input #24 to define a power setting); further comprising a user input interface to receive user input from a user (see at least paragraphs [0024]; [0027]; [0029]: controller #14 receives input from user input #24 to define a power setting), and wherein the controller is configured to cause display of a prompt to the user to provide user input to define the power setting (see at least paragraphs [0024]; [0027]; [0029]: controller #14 receives input from user input #24 to define a power setting and provides to the user an indication of power status to prompt the user to determine whether a different setting should be selected), the prompt indicating a first option to maintain operation of the transport climate control unit and a second option to deactivate the transport climate control unit (Examiner notes that it is inherent to user input interfaces for climate control units that an option to maintain current settings and an option to deactivate the system are indicated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the controller in the vehicle/equipment of Vehr et al. with wherein the controller is configured to receive a user input to define the power setting; further comprising a user input interface to receive user input from a user, and wherein the controller is configured to cause display of a prompt to the user to provide user input to define the power setting, the prompt indicating a first option to maintain operation of the transport climate control unit and a second option to deactivate the transport climate control unit, as taught by Mielke et al., to improve the controller in the vehicle/equipment of Vehr et al. by allowing for power mitigation settings to take into account user settings rather than automatically controlling/limiting operation (see at least Mielke et al. paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763